Citation Nr: 1112075	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-31 714	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Basic eligibility to nonservice-connected death pension benefits. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION


The Veteran served on active duty from July 1934 to August 1936, and from January 1944 to March 1944.  The Veteran died in April 1988, and the Appellant was the Veteran's surviving spouse.  She died in March 2010. 

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 determination of the Department of Veterans Affairs' (VA) Regional Office (RO) in Buffalo, New York, that denied the benefit sought on appeal.  The Appellant appealed the Board's United States Court of Appeals for Veterans Claims (Court).

The appeal was previously before the Board in July 2009.  In this decision, the Board denied the claim for nonservice-connected pension benefits.  Subsequently, the Appellant appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  The subsequent procedural history of this appeal is set forth at length below.  

FINDINGS OF FACT

1.	The Appellant died in March 2010. 

2.	A December 2010 order from the Court denied a motion for substitution of a party on behalf of the Appellant.  



CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Procedural History 

In a July 2009 decision, the Board denied the Appellant's claim for entitlement to non-service connected death pension benefits.  Subsequently, the Appellant appealed the issue of eligibility for nonservice-connected death pension benefits to the United States Court of Appeals for Veterans Claims (Court).  On March 3, 2010, the parties (i.e., a representative from VA and the Appellant's attorney-representative) filed a joint motion for remand (JMR).  On March 12, 2010, the Court granted the parties' JMR and issued judgment and mandate.  The appeal was thus remanded to the Board for compliance with the instructions set forth in the JMR.  

On April 12, 2010, the Appellant's representative notified the Court that the Appellant died on March [redacted], 2010.  On May 5, 2010, Appellant's counsel filed a motion for substitution of a party on behalf of the Appellant's daughter (the "movant").  In July 2010, the Secretary of VA filed a response opposing substitution, positing that the movant had not established her eligibility to receive accrued benefits under 38 U.S.C.A. § 5121(a)(3), and thus, she would not be adversely affected by dismissal of the appeal.  

Pursuant to a December 6, 2010 order, the Court agreed that substitution was not appropriate in the instant appeal, as the movant was neither a dependent child nor a potential accrued benefits beneficiary. See 38 U.S.C.A. § 5121(a)(3)(upon the death of a surviving spouse, accrued-benefits may be paid "to children of the deceased Veteran.")(emphasis added). See also Burris v. Principi, 15 Vet.App. 348 (2001)(holding that an adult son was not eligible to receive accrued benefits as he was not a "child" within the meaning of the applicable statute).  The December 2010 order effectively denied the motion for substitution for the purposes of continuing the present appeal.  

Having established, by order of the Court, that there is no proper party for substitution here, the appeal is now appropriately before the Board for disposition.  Again, the Appellant died in March 2010.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, this appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


ORDER

The appeal is dismissed.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


